Case 1:19-cv-03379-KAM-SJB Document 14-2 Filed 01/24/20 Page 1 of 3 PageID #: 94




                           EXHIBIT “B”
Case 1:19-cv-03379-KAM-SJB Document 14-2 Filed 01/24/20 Page 2 of 3 PageID #: 95
                          "WHITE CHOCOLATE" CONSUMER SURVEY


        Qbjaqiln
        A marketing survey was conducted in February, 1990 to determine
        the most common name used by adult candy consumers when shown a
        variety of confection products, including a generic white
        confection bar.

        Methodology
        o    Personal interviews were conducted with 216 adults who eat
             candy regularly
        o    Sample was balanced by gender and geographic region (four
             dispersed locations--Chicago, Denver, Philadelphia, and
             Richmond)
       o     Samples were presented to consumers in a balanced order
       o     After an introductory background statement on how people use
             different names for the same product, respondents were shown
             a product and asked what they would call it
       o     Procedure was repeated for two or more products--jelly
             beans, lollipops, and a generic white confection bar

       SUMCY of Results
       o     Over 61% of respondents used the term "white chocolate• in
             describing the white confection bar they were shown (white
             chocolate, white block chocolate, white chocolate squares,
             white chocolate bar, white milk chocolate)
       o     An additional 101 indicated association of the product to
             chocolate in their responses {chocolate, Hershey/Hershey
             Bar, vanilla chocolate, etc.)

       conc1a1m
       Based cm   th•••   results, it appears that the majority of candy
       consUMrs tend to identify white confection as either •white
       chocolate• specifically or as some variety of chocolate.




                                   EXHIBIT E
                            Nuies ~1ven for ~ltt 0,0col1t1
Case 1:19-cv-03379-KAM-SJB Document 14-2 Filed 01/24/20 Page 3 of 3 PageID #: 96




       Whitt cllocolate/white block chocolate/                      sa.a
        white chocolate squares/white chocolate bar
       White milk. chocolate                                         2.3



      White Hershey                                                  o.s
      White Alpine                                                   0.9
      Hershey/Hershey Bar                                            2.3
      Chocolate/chocolate squares/c~ocolate bar                      4.2
      Chocolate w/filling                                            o.s
      Vanilla chocolate                                              o.s
      Bitter chocolate                                               o.s
      Bleached chocolate                                             o.s

      White fudge/vanilla fudge                                      4.2
      Fudge Cnon-spec1f1c)                                           4.2
      White candy/vanilla candy                                      1.9
      White Oak.                                                     o.s
      Butter candy/butter creaa                                      2.3
      Candy bar/candy squares/candy blocks                           4.2
      Caramel/caramel squares                                        2.3
      White mint                                                     0.9
      Mints/creaa • ints                                             1.4
      Yogurt candy                                                   1.4
      Vanilla SCl'l&rts/p11c1 of vanilla                             1.4
      Other                                                          3.7
      Oon't klllll                                                   2.8




      7719d
